UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2012 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number 333-166848 Pequot Resources, Inc. (Exact name of registrant as specified in its charter) Nevada 27-0535237 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 4759 Kester Avenue Sherman Oaks, CA (Address of principal executive offices) (Zip Code) 310-780-1558 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes oNoþ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes þNoo Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.)Yes þNo o As of May 18, 2012 the Issuer had 6,800,000 shares of common stock issued and outstanding. PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The financial statements of Pequot Resources, Inc., (“Pequot Resources”, the “Company”, or the “Registrant”) a Nevada corporation, included herein were prepared, without audit, pursuant to rules and regulations of the Securities and Exchange Commission.Because certain information and notes normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America were condensed or omitted pursuant to such rules and regulations, these financial statements should be read in conjunction with the financial statements and notes thereto included in the audited financial statements of the Company in the Company's Form S-1/A for the fiscal year ended December 31, 2011, and all amendments thereto. PEQUOT RESOURCES, INC. (AN EXPLORATION STAGE COMPANY) INTERIM UNAUDITED FINANCIAL STATEMENTS PERIOD ENDED MARCH 31, 2012 INDEX TO FINANCIAL STATEMENTS: Page Balance Sheets 3 Statements of Operations 4 Statements of Cash Flows 5 Notes to Unaudited Financial Statements 6-7 2 Pequot Resources, Inc. (Formerly Atlas Resources, Incorp.) (An Exploration Stage Company) Balance Sheet (Unaudited) ASSETS March 31, December 31, 2012 2011 (Unaudited) Current Cash and cash equivalents $ $ Total current assets Property and Equipment Accumulated depreciation Computer equipment Mining interests Total property and equipment Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable $ $ Related party payable Total current liabilities Total liabilities Commitments and Contingencies - - Stockholders' Deficit Common stock, $.001 par value, 75,000,000 shares authorized; 6,800,000 shares issued and outstanding Additional paid-in capital Deficit, accumulated during the exploration stage Total stockholders’ deficit Total liabilities and stockholders’ deficit $ $ The accompanying notes are an integral part of these financial statements. 3 Pequot Resources, Inc. (Formerly Atlas Resources, Incorp.) (An Exploration Stage Company) Statements of Operations (Unaudited) Three Months Ended March 31 Accumulated from June 23, 2009 (inception) through March 31, 2012 2011 2012 Revenue $ - $ - $ - Operating Expenses Consulting - Exploration Legal and accounting Re-staking claim - - Operation and administration Total operating expense Net loss from operations and before income tax Income tax expense - - - Net loss $ $ $ Loss per common share Basic and diluted $ $ Weighted average common shares Basic and diluted The accompanying notes are an integral part of these financial statements. 4 Pequot Resources, Inc. (Formerly Atlas Resources, Incorp.) (An Exploration Stage Company) Statements of Cash Flow (Unaudited) For the Three Months Ended March 31, Accumulated from
